 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE COMMISSION IN
RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933,
AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD
EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO,
THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS DEBENTURE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE DEBENTURE IN THE EVENT
OF A PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS DEBENTURE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS DEBENTURE MAY BE LESS THAN THE PRINCIPAL AMOUNT AND ACCRUED
INTEREST SET FORTH BELOW.

 

15% CONVERTIBLE DEBENTURE

 

OF

 

REGENCY YAMUNA ENERGY LIMITED

 

Issuance Date: October 18, 2013

 

Total Face Value of Debenture: Rs. 4,200,000

 

THIS CONVERTIBLE DEBENTURE is a duly authorized Convertible Debenture(the
“Debenture”) of Regency Yamuna Energy Limited, a corporation duly organized and
existing under the laws of the India (the “Company,” “RYEL” or the “Maker”),
designated as the Company’s 15% Convertible Debenture Due One (1) year from the
Issuance Date (“Maturity Date”) in the original principal amount of Rs.
4,200,000 (the “Principal Amount”). Terms not defined herein shall have the
meanings ascribed to them in the Stock Purchase Agreement (as defined herein).

 

FOR VALUE RECEIVED, the Company hereby promises to pay to the order of Pan Asia
Infratech, Corp., a corporation duly organized and existing under the laws of
Nevada (“Pan Asia”),or its registered assigns or successors-in-interest (the
“Holder”) the Principal Amount together with all accrued but unpaid interest
thereon on the Maturity Date, to the extent such principal amount and interest
has not been repaid or converted into the Company’s Common Shares at a rate of
Indian Rupee (INR) 14.50 per share (the “Common Shares”), subject to adjustment,
in accordance with the terms hereof.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 1

 

 

Interest on the unpaid principal balance hereof shall accrue at the rate of
Fifteen Percent (15%) per annum from 90 days from the date of original issuance
hereof (the “Issuance Date”) until the same becomes due and payable on the
Maturity Date, or such earlier date upon acceleration or by conversion or
redemption in accordance with the terms hereof or of the other Agreements.
Notwithstanding anything contained herein, this Debenture shall bear interest on
the due and unpaid Principal Amount from and after the occurrence and during the
continuance of an Event of Default pursuant to Article II at the rate (the
“Default Rate”) equal to the lower of Eighteen Percent(18%) per annum or the
highest rate permitted by Law. Unless otherwise agreed or required by applicable
Law, payments will be applied first to any unpaid collection costs, then to
unpaid interest and fees and any remaining amount to principal.

 

This Debenture may not be prepaid without written consent from Holder. Whenever
any amount expressed to be due by the terms of this Debenture is due on any day
which is not a Business Day (as defined below), the same shall instead be due on
the next succeeding day which is a Business Day. Any amount prepaid shall first
be applied to accrued and payable interest and then to the outstanding Principal
Amount.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Bankruptcy Event” means any of the following events: (a) the Company commences
a case or other proceeding under any bankruptcy, reorganization, arrangement,
adjustment of debt, relief of debtors, dissolution, insolvency or liquidation or
similar law of any jurisdiction relating to the Company thereof; (b) there is
commenced against the Company any such case or proceeding that is not dismissed
within 60 days after commencement; (c) the Company is adjudicated insolvent or
bankrupt or any order of relief or other order approving any such case or
proceeding is entered; (d) the Company suffers any appointment of any custodian
or the like for it or any substantial part of its property that is not
discharged or stayed within 60 days; (e) the Company makes a general assignment
for the benefit of creditors; (f) the Company fails to pay, or states that it is
unable to pay or is unable to pay, its debts generally as they become due; (g)
the Company calls a meeting of its creditors with a view to arranging a
composition, adjustment or restructuring of its debts; or (h) the Company, by
any act or failure to act, expressly indicates its consent to, approval of or
acquiescence in any of the foregoing or takes any corporate or other action for
the purpose of effecting any of the foregoing.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of NewDelhi, India are authorized or required
by law or executive order to remain closed.

 

“Change in Control Transaction” will be deemed to exist if (i) there occurs any
change in the Company’s share structure as certified true and correct in Exhibit
B attached hereto (the “Certified Share Register”), or (ii) the Company takes
actions to abrogate its commitments under the Stock Purchase Agreement.

 

“Company Representations and Warranties” shall mean the representations and
warranties of the Company set forth under Article III in the Stock Purchase
Agreement.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 2

 

 

“Conversion Ratio” means, at any time, a fraction, of which the numerator is the
entire outstanding Principal Amount of this Note (or such portion thereof that
is being redeemed or repurchased) in INR (Indian Rupees) and of which the
denominator is the Conversion Price as of the date such ratio is being
determined.

 

“Conversion Price” shall be equal to Rs. 14.50, subject to adjustment pursuant
to the terms contained herein.

 

“Convertible Securities” means any convertible securities, warrants, options or
other rights to subscribe for or to purchase or exchange for, shares of Common
Shares.

 

“Encumbrance” means any charge, claim, community property interest, pledge,
condition, equitable interest, lien (statutory or other), option, security
interest, mortgage, easement, encroachment, right of way, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income or exercise of any other attribute of ownership.

 

“Principal Amount” shall refer to the sum of (i) the original principal amount
of this Debenture, (ii) all accrued but unpaid interest hereunder, and (iii) any
default payments owing under the Agreements but not previously paid or added to
the Principal Amount.

 

“Rupee(s)” or “Rs.” shall mean the legal currency of India.

 

“SBOP” means the State Bank of Patalia.

 

“SBOP Term Loan Credit Facility” means (i) SBOP Term Loan I; (ii) SBOP Term Loan
II; (iii) SBOP Term Loan III; (iv) SBOP Term Loan IV and (v) SBOP Term Loan V in
the aggregate amount of Rs. 258,841,358.25 as reflected on the Unaudited Balance
Sheet of the Company at June 30, 2013.

 

“Stock Purchase Agreement” means that certain definitive Stock Purchase
Agreement by and among the Company, Pan Asia, Mr. Arun Sharma (as the promoter)
and the remaining stockholders of the Company pursuant to which Pan Asia shall
invest an aggregate of Rs. 38.75 Cr. in the Company to enable the Company to
restructure certain outstanding indebtedness, to fund the completion of the
Project, and to purchase 100% of the outstanding equity of the Company, subject
to the terms and conditions set forth herein.

 

“Underlying Shares” means the shares of Common Shares into which the Debenture
is convertible (including interest or principal payments in Common Shares as set
forth herein) in accordance with the terms hereof.

 

“USD” or “$” shall mean United States Dollars.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 3

 

 

The following terms and conditions shall apply to this Debenture:

 

Article I. Conversion.

 

(a)Conversion Right

 

(i)Subject to the terms hereof and restrictions and limitations contained
herein, the Holder shall have the right, at the Holder’s option, at any time and
from time to time to convert the outstanding Principal Amount and Interest under
this Debenture in whole or in part by delivering to the Company, or directly to
Company’s Transfer Agent, a fully executed notice of conversion in the form of
conversion notice attached hereto as Exhibit A (the “Conversion Notice”), which
may be transmitted by email.

 

(ii)The date of any Conversion Notice hereunder and any Payment Date shall be
referred to herein as the “Conversion Date.” If the Holder is converting less
than all of the outstanding Principal Amount hereunder pursuant to a Conversion
Notice, the Company shall promptly deliver to the Holder (but no later than five
Business Days after the Conversion Date) a Debenture for such outstanding
Principal Amount as has not been converted if this Debenture has been
surrendered to the Company for partial conversion. The Holder and the Company
shall maintain records showing the outstanding Principal Amount so converted and
repaid and the dates of such conversions or repayments or shall use such other
method, reasonably satisfactory to the Holder and the Company, so as not to
require physical surrender of this Debenture upon each such conversion or
repayment.

 

(iii)The Company will deliver to the Holder (or Holder’s authorized designee)
not later than two (2) Business Days after the Conversion Date, a certificate or
certificates which certificate(s) representing the number of shares of Common
Shares being acquired upon the conversion of this Debenture. If in the case of
any conversion hereunder, such certificate or certificates are not delivered to
or as directed by the Holder by the fifth Business Day after the Conversion
Date, the Holder shall be entitled by notice to the Company at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event the Company shall immediately return this
Debenture tendered for conversion.

 

(iv)If the Company fails to deliver to the Holder such certificate or
certificates pursuant to this Article II in accordance herewith, prior to the
fifth Business Day after the Conversion Date, the Company shall pay to the
Holder as liquidated damages, in cash, an amount equal to One Thousand Dollars
($1,000) per day, until such certificate or certificates are delivered. Such
liquidated damages will be added to the principal value of the Debenture. The
Company acknowledges that it would be extremely difficult or impracticable to
determine Holder’s actual damages and costs resulting from the delay in making
delivery of the unrestricted stock certificate and the inclusion herein of any
such additional amounts are the agreed upon liquidated damages representing a
reasonable estimate of those damages and costs and do not constitute a penalty.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 4

 

 

(v)Notwithstanding anything contained herein to the contrary, the aggregate
Principal Amount of this Debenture shall be convertible into an aggregate amount
of Common Shares representing not less than 1.0839%of the Company, on a pro
forma and fully-diluted basis; provided, however, all the outstanding unsecured
indebtedness of the Company has converted into Common Shares of the Company and
has been extinguished.

 

(b)Conversion Price Adjustments.

 

(i)Stock Dividends, Splits and Combinations. If the Company or any of its
subsidiaries, at any time while this Debenture is outstanding (A) shall pay a
stock dividend or otherwise make a distribution or distributions on any equity
securities (including instruments or securities convertible into or exchangeable
for such equity securities) in shares of Common Shares, (B) subdivide
outstanding Common Shares into a larger number of shares, or (C) combine
outstanding Common Shares into a smaller number of shares, then the Conversion
Price shall be multiplied by a fraction, the numerator of which shall be the
number of shares of Common Shares outstanding before such event and the
denominator of which shall be the number of shares of Common Shares outstanding
after such event. Any adjustment made pursuant to this paragraph shall become
effective immediately after the record date for the determination of
stockholders entitled to receive such dividend or distribution and shall become
effective immediately after the effective date in the case of a subdivision or
combination.

 

(ii)Distributions. If the Company or any of its subsidiaries, at any time while
the Debenture is outstanding, shall distribute to all holders of Common Shares
evidences of its indebtedness or assets or cash or rights or warrants to
subscribe for or purchase any security of the Company or any of its
subsidiaries, then concurrently with such distributions to holders of Common
Shares, the Company shall distribute to the Holder the amount of such
indebtedness, assets, cash or rights or warrants which the Holder would have
received had the Debenture been converted into Common Shares at the Conversion
Price immediately prior to the record date for such distribution.

 

(iii)Rounding of Adjustments. All calculations under this Article or any other
provision of this Debenture shall be made to 4 decimal places for dollar amounts
or the nearest 1/100th of a share, as the case may be.

 

(c)Notice of Certain Events. If:

 

(i)the Company shall declare a dividend (or any other distribution) on its
Common Shares; or

 

(ii)the Company shall declare a special nonrecurring cash dividend on or a
redemption of its Common Shares; or

 

(iii)the Company shall authorize the granting to all holders of the Common
Shares rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights; or

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 5

 

 

(iv)the approval of any stockholders of the Company shall be required in
connection with any reclassification of the Common Shares of the Company, any
consolidation or merger to which the Company is a party, any sale or transfer of
all or substantially all of the assets of the Company, of any compulsory share
of exchange whereby the Common Shares is converted into other securities, cash
or property; or

 

(v)the Company shall authorize the voluntary or involuntary dissolution,
liquidation or winding up of the affairs of the Company;

 

then the Company shall cause to be filed at each office or agency maintained for
the purpose of conversion of this Debenture, and shall cause to be mailed to the
Holder at its last address and email address as it shall appear upon the books
of the Company, on or prior to the date notice to the Company’s stockholders
generally is given, a notice stating (x) the date on which a record is to be
taken for the purpose of such dividend, distribution, redemption, rights or
warrants, or if a record is not to be taken, the date as of which the holders of
Common Shares of record to be entitled to such dividend, distributions,
redemption, rights or warrants are to be determined or (y) the date on which
such reclassification, consolidation, merger, sale, transfer or share exchange
is expected to become effective or close, and the date as of which it is
expected that holders of Common Shares of record shall be entitled to exchange
their shares of Common Shares for securities, cash or other property deliverable
upon such reclassification, consolidation, merger, sale, transfer or share
exchange.

 

(d)Reservation and Issuance of Underlying Securities. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued Common Shares solely for the purpose of issuance upon conversion of
this Debenture (including repayments in stock), free from preemptive rights or
any other actual contingent purchase rights of persons other than the Holder,
not less than three times (3x) the number of shares of Common Shares as shall be
issuable (taking into account the adjustments pursuant to this Debenture but
without regard to any ownership limitations contained herein) upon the
conversion of this Debenture hereunder in Common Shares (including repayments in
stock). The Company covenants that all shares of Common Shares that shall be so
issuable shall, upon issue, be duly authorized, validly issued, fully-paid,
non-assessable shares of Common Shares of the Company, free and clear of any and
all Encumbrances.

 

(e)Charges, Taxes and Expenses. Issuance of certificates for shares of Common
Shares upon the conversion of this Debenture (including repayment in stock)
shall be made without charge to the Holder for any issue or transfer tax or
other incidental expense in respect of the issuance of such certificate, all of
which taxes and expenses shall be paid by the Company, and such certificates
shall be issued in the name of the Holder or in such name or names as may be
directed by the Holder.

 

(f)Cancellation. After all of the Principal Amount (including accrued but unpaid
interest and default payments at any time owed on this Debenture) have been paid
in full or converted into Common Shares, this Debenture shall automatically be
deemed canceled and the Holder shall promptly surrender the Debenture to the
Company at the Company’s principal executive offices.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 6

 

 

Article II. Use of Proceeds.

 

(a)The Company hereby covenants to use of proceeds of this Debenture as set
forth on Exhibit D hereto, subject to change only with the prior written consent
of the Holder.

 

Article III. Defaults and Remedies.

 

(a)Events of Default. An “Event of Default” is: (i) any of the Company
Representations and Warranties set forth under Article III in the Stock Purchase
Agreement shall prove to be incorrect in any material way; (ii) a default in
payment of any amount due hereunder which default continues for more than two
(2) Business Days after the due date thereof; (iii) a default in the timely
issuance of Underlying Shares upon and in accordance with terms hereof, which
default continues for two (2) Business Days after the Company has received
notice informing the Company that it has failed to issue shares or deliver stock
certificates within the second (2nd ) day following the Conversion Date; (iv)
any default after any cure period under, or acceleration prior to maturity of,
any mortgage, indenture or instrument under which there may be issued or by
which there may be secured or evidenced any indebtedness for money borrowed by
the Company in excess of $50,000 or for money borrowed the repayment of which is
guaranteed by the Company in excess of $50,000, whether such indebtedness or
guarantee now exists or shall be created hereafter; (v) failure to have
sufficient number of authorized and unreserved, but unissued shares of the
Company’s Common Shares available for any said conversion; (vi) a Bankruptcy
Event (vi) the consummation of a Change in Control Transaction and (viii) the
Company fails to use the proceeds of this Debenture as set forth on Exhibit D
hereto, or which may be amended from time to time with the prior written consent
of the Holder.

 

(b)Remedies. If an Event of Default occurs and is continuing with respect to the
Debenture, the Holder may declare all of the then outstanding Principal Amount
of this Debenture due. In the event of such acceleration, the amount due and
owing to the Holder shall be 100% of the outstanding Principal Amount of the
Debenture held by the Holder plus all accrued and unpaid interest, fees, and
liquidated damages, if any. Additionally, this Debenture shall bear interest on
any unpaid principal from and after the occurrence and during the continuance of
an Event of Default at the Default Rate. Finally, the Debenture will accrue
liquidated damages of one thousand dollars ($1,000) per day from and after the
occurrence and during the continuance of an Event of Default pursuant to Article
II. The Company acknowledges that it would be extremely difficult or
impracticable to determine Holder’s actual damages and costs resulting from the
delay in making delivery of the unrestricted stock certificate and the inclusion
herein of any such additional amounts are the agreed upon liquidated damages
representing a reasonable estimate of those damages and costs and do not
constitute a penalty. The remedies under this Debenture shall be cumulative and
added to the principal value of the Debenture.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 7

 

 

Article IV. General.

 

(a)Payment of Expenses. The Company agrees to pay all reasonable charges and
expenses up not exceeding $2,000 USD, including attorneys’ fees and expenses,
which may be incurred by the Holder in successfully enforcing this Debenture
and/or collecting any amount due under this Debenture.

 

(b)Savings Clause. In case any provision of this Debenture is held by a court of
competent jurisdiction to be excessive in scope or otherwise invalid or
unenforceable, such provision shall be adjusted rather than voided, if possible,
so that it is enforceable to the maximum extent possible, and the validity and
enforceability of the remaining provisions of this Debenture will not in any way
be affected or impaired thereby. In no event shall the amount of interest paid
hereunder exceed the maximum rate of interest on the unpaid principal balance
hereof allowable by applicable law. If any sum is collected in excess of the
applicable maximum rate, the excess collected shall be applied to reduce the
principal debt. If the interest actually collected hereunder is still in excess
of the applicable maximum rate, the interest rate shall be reduced so as not to
exceed the maximum allowable under law.

 

(c)Amendment. Neither this Debenture nor any term hereof may be amended, waived,
discharged or terminated other than by a written instrument signed by the
Company and the Holder.

 

(d)Assignment, Etc. The Holder may assign or transfer this Debenture to any
transferee only with the prior written consent of the Company, which may not be
unreasonably withheld or delayed, provided that (i) the Holder may assign or
transfer this Debenture to any of such Holder’s affiliates without the consent
of the Company and (ii) upon any Event of Default, the Holder may assign or
transfer this Debenture without the consent of the Company. The Holder shall
notify the Company of any such assignment or transfer promptly. This Debenture
shall be binding upon the Company and its successors and shall inure to the
benefit of the Holder and its successors and permitted assigns.

 

(e)No Waiver. No failure on the part of the Holder to exercise, and no delay in
exercising any right, remedy or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise by the Holder of any right,
remedy or power hereunder preclude any other or future exercise of any other
right, remedy or power. Each and every right, remedy or power hereby granted to
the Holder or allowed it by law or other agreement shall be cumulative and not
exclusive of any other, and may be exercised by the Holder from time to time.

 

(f)Governing Law; Jurisdiction.

 

(i)Governing Law. THIS DEBENTURE WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEVADA WITHOUT REGARD TO ANY CONFLICTS OF LAWS
PROVISIONS THEREOF THAT WOULD OTHERWISE REQUIRE THE APPLICATION OF THE LAW OF
ANY OTHER JURISDICTION.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 8

 

 

(ii)Jurisdiction. Any dispute, controversy or claim arising out of or in any way
relating to this Debenture or the breach, termination or invalidity thereof,
shall be settled in arbitration in accordance with the Arbitration Rules as at
present force of the International Arbitration Association (“IAA”) in New Delhi,
India. IAA shall designate an arbitrator from an approved list of arbitrators
following both parties’ review and deletion of those arbitrators on the approved
list having a conflict of interest with either party. Each party shall pay its
own expenses associated with such arbitration. A demand for arbitration shall be
made within a reasonable time after the claim, dispute or other matter has
arisen and in no event shall such demand be made after the date when institution
of legal or equitable proceedings based on such claim, dispute or other matter
in question would be barred by the applicable statutes of limitations. The
decision of the arbitrators shall be rendered within 60 days of submission of
any claim or dispute, shall be in writing and mailed to all the parties included
in the arbitration. The decision of the arbitrator shall be binding upon the
parties and judgment in accordance with that decision. The Company agrees that
the service of process upon it mailed by certified or registered mail (and
service so made shall be deemed complete three days after the same has been
posted as aforesaid) or by personal service shall be deemed in every respect
effective service of process upon it in any such suit or proceeding. Nothing
herein shall affect the Holder’s right to serve process in any other manner
permitted by law. The Company agrees that a final non-appealable judgment in any
such suit or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on such judgment or in any other lawful manner.

 

(g)NO JURY TRIAL. THE COMPANY HERETO KNOWINGLY AND VOLUNTARILY WAIVES ANY AND
ALL RIGHTS IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION BASED
ON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS DEBENTURE.

 

(h)Replacement Debentures. This Debenture may be exchanged by the Holder at any
time and from time to time for a Debenture or Debentures with different
denominations representing an equal aggregate outstanding Principal Amount, as
reasonably requested by the Holder, upon surrendering the same. No service
charge will be made for such registration or exchange. In the event that Holder
notifies the Company that this Debenture has been lost, stolen or destroyed, a
replacement Debenture identical in all respects to the original Debenture
(except for registration number and Principal Amount, if different than that
shown on the original Debenture), shall be issued to the Holder, provided that
the Holder executes and delivers to the Company an agreement reasonably
satisfactory to the Company to indemnify the Company from any loss incurred by
it in connection with this Debenture. If such replacement occurs, the term
“Debenture” as used herein shall be deemed to refer to any such replacement
Debenture.

 

(i)Notification: All notices, requests, consents, claims, demands, waivers and
other communications hereunder shall be in writing and shall be deemed to have
been given (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by a nationally recognized overnight
courier (receipt requested); (c) on the date sent by facsimile or e-mail of a
PDF document (with confirmation of transmission) if sent during normal business
hours of the recipient, and on the next Business Day if sent after normal
business hours of the recipient or (d) on the third day after the date mailed,
by certified or registered mail, return receipt requested, postage prepaid. Such
communications must be sent to the respective parties at the following addresses
(or at such other address for a party as shall be specified in a notice):

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 9

 

 

If to Company:  

Regency Yamuna Energy Limited

Regency Complex, River View Road

Shamsherpur, Paonta Sahib-173 025 (HP)

 

Telephone: +91-1704-223431, 224431

Facsimile: +91-1704-222645

E-mail: aphregency@yahoo.co.in

Attention: Sh.Arun Sharma



      with a copy to:  

Sh. Rajeev Walia (rkwalia7777@gmail.com),



Mobile : +91-9418049977

      If to older:  

Pan Asia Infratech, Corp.

c/o Pan Global, Corp.

123 W. Nye Lane, Suite 455

Carson City, Nevada 89706

Attention of: Bharat Vasandani

Telephone: (888) 983-1623



      with a copy to:  

The Magri Law Firm, PLLC

2642 NE 9th Avenue

Fort Lauderdale, FL 33334

USA

Direct: (954) 303-8027

T: (646) 502-5900

F: (646) 836-9200

pmagri@magrilaw.com

www.magrilaw.com

Attention:Philip Magri, Esq.

 

(j)Liquidation. In the event of default, insolvency, dissolution, winding up or
similar event of the Company, this Debenture shall have priority in liquidation
superior to all other indebtedness of the Company except the secured claims
registered prior to the Issuance Date of this Debenture and listed in Exhibit C.

 

(k)Security. Amounts due pursuant to this Debenture shall be secured as a
secondary(residual) charge against all of the assets of the Company, registered
as a second lien on such assets as have been pledged to the senior secured
indebtedness and as a first lien on any other assets of the Company that have
not been so pledged. The Company shall take all steps to perfect the foregoing
the first and second priority liens on the asses of the Company granted by this
Debenture.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 10

 

 

(l)Information Rights.The Holder shall be entitled so long as this
ConvertibleDebenture remains outstanding and, if any portion of this
ConvertibleDebenture is converted into common shares of the Company, so long as
Holder is a shareholder of the Company, to demand and receive any information on
the affairs of the Company as is available to the Company’s management, other
shareholders and Board of Directors including, without limitation, to receipt of
quarterly and annual financial reports, reports verbal or written addressed to
the Board of Directors, the books and records of the company (minute book, share
register, etc.), notification of material events; furthermore, Holder shall be
permitted to appoint an agent attend meetings of the Board of Directors (either
in person or via teleconference) as a non-voting observer.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

[SIGNATURE PAGE TO FOLLOW]

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 11

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Debenture to be duly
executed on the day and in the year first above written.

 

  MAKER:         REGENCY YAMUNA ENERGY LIMITED         By: /s/ ARUN SHARMA      
  Name: Arun Sharma         Title: Director         Date: October 18, 2013

 

[RYEL CORPORATE SEAL]

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 12

 

 

LIST OF EXHIBITS

 

EXHIBIT A: FORM OF CONVERSION NOTICE

 

EXHIBIT B: CERTIFIED SHARE REGISTER

 

EXHIBIT C: PRIOR SECURED CLAIMS

 

EXHIBIT D: USE OF PROCEEDS

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 13

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

DATE: ____________________________

 

FROM: ____________________________

 

Re: 15%Convertible Debenture due ____________ (this “Debenture”)   issued by
Regency Yamuna Energy Limited (the “Company”) to Pan Asia Infratech, Corp. (the
“Holder”) on _______________ 2013.

 

The undersigned on behalf of the Holder hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Debenture) indicated below of this Debenture into shares of
Common Shares of the Company according to the conditions hereof, as of the date
written below. If any shares are to be issued in the name of a person other than
undersigned, the undersigned will pay all transfer taxes payable with respect
thereto and is delivering herewith such certificates and opinions as reasonably
requested by the Company in accordance therewith. No fee will be charged to the
Holder for any conversion, except for such transfer taxes, if any. The
undersigned represents as of the date hereof that, after giving effect to the
conversion of this Debenture pursuant to this Conversion Notice, the undersigned
will not exceed the “Restricted Ownership Percentage” contained in this
Debenture.

 

Conversion Information       Date of Conversion:       Principal Amount
Converted:       Interest Amount Converted:       Conversion Price:       Number
of Shares to be Issued:  

 

Holder:

 

            By:           Name:           Title:    

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 14

 

 

EXHIBIT B

 

CERTIFIED SHARE REGISTER

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 15

 

 

EXHIBIT C

 

PRIOR SECURED CLAIMS

 

1.SBOP Term Loan Credit Facility - – Rs. 28.36 Cr.

2.IFCI Venture Debentures – Rs. 3 Cr.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 16

 

 

EXHIBIT D

 

USE OF PROCEEDS

 

The Company shall use the proceeds of the Debenture to pay that certain State
Bank of Patiala (“SBOP”) loan restructuring fee to enable the Company to reduce
the interest on the SBOP Term Loan Credit Facility from 13% (thirteen percent)
to 11% (eleven percent); to extend the amortization terms on the SBOP Term Loan
Credit Facility; and to increase the permitted borrowing limit under the SBOP
Term Loan Credit Facility to Rs. 28.36 Cr. Upon return of such fee (via the
increase in the permitted borrowing limit of the restructured SBOP Term Loan
Credit Facility, the Company shall apply these funds towards completion its
construction of the Project.

 

15% CONVERTIBLE DEBENTURE -- RYEL’s Initials: ______Page 17

 

 